Citation Nr: 0947756	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic right knee 
disability.

3.  Entitlement to service connection for a spinal 
disability.

4.  Entitlement to service connection for heart disability, 
manifested by blockage of the heart.

5.  Entitlement to service connection for bleeding ulcers.

6.  Entitlement to service connection for skin granulomas.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include as due to personal 
assault.

8.  Entitlement to service connection for a tooth disability, 
claimed as a "back tooth problem."

9.  Entitlement to an initial or staged rating in excess of 
10 percent for disability of the left thumb.

10.  Entitlement to an initial or staged compensable rating 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1987 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In this rating decision, the RO denied the 
claims for service connection for bilateral hearing loss, 
chronic right knee disability, a spinal condition, heart 
disability, bleeding ulcers, skin granulomas, PTSD, and a 
tooth disability.  The RO also denied entitlement to 
nonservice-connected pension.  The RO granted service 
connection for a left thumb disability, assigning a 10 
percent rating, and hemorrhoids, assigning a noncompensable 
(0 percent) rating.  The claims file was transferred to the 
RO in Oakland, California.  The Veteran filed a notice of 
disagreement as to the denials of service connection, denial 
of nonservice-connected pension, and the ratings assigned to 
the service-connected disabilities.  The RO issued a 
statement of the case regarding the issues of service 
connection and initial ratings.  The RO granted entitlement 
to nonservice-connected pension.  The Veteran submitted an 
October 2006 statement of the case that perfected the claims 
for service connection and the initial ratings assigned.  

The Veteran elected to have a hearing via videoconference 
before the Board.  The Veteran was scheduled for this hearing 
but failed to appear.  Therefore, the appeal will proceed as 
though the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704.

The issues of entitlement to service connection for bilateral 
hearing loss, a back disability, heart disability, skin 
granulomas, and the initial rating for the left thumb 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
upon the merits has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate 
these claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the Veteran has evidence pertinent to these 
claims that he has not submitted to VA.

2.  The preponderance of the evidence is a against a finding 
that there was an in-service injury to the right knee; the 
preponderance of the evidence is against a finding of a link 
between service, or an incident of service, and a current 
right knee disability.

3.  The preponderance of the evidence is a against a finding 
that there was a chronic ulcer disability incurred in 
service; the preponderance of the evidence is against a 
current diagnosis of ulcers; the preponderance of the 
evidence is against a link between any currently diagnosed 
gastrointestinal disability and service or an incident of 
service.

4.  The preponderance of the evidence is against a finding of 
a diagnosis of PTSD based on an in-service stressor, to 
include as due to a personal assault.  

5.  There is no current medical evidence of a tooth 
disability or tooth infections; the preponderance of the 
evidence is against a finding that the Veteran sustained 
dental trauma in service.  

6.  The preponderance of the evidence indicates that the 
Veteran's service-connected hemorrhoid disability, while 
intermittently symptomatic, is not manifested by persistent 
bleeding, anemia, fissures, nor are the hemorrhoids large or 
thrombotic or, irreducible, with excessive redundant tissue.


CONCLUSIONS OF LAW

1.  Service connection for a chronic right knee disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  Service connection for a chronic ulcer disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).

4.  Service connection for a tooth disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.381, 17.161 (2009).

5.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued multiple VCAA notification letters 
during the pendency of this appeal.  Among these letters was 
a letter dated n January 2008.  The Board finds that this 
letter satisfies the VCAA notification requirements regarding 
the claims adjudicated upon the merits in this decision.  The 
claims adjudicated in this appeal are claims for service 
connection and a claim for an initial increased rating - a 
downstream element of the claim for service connection.  The 
January 2008 notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, this letter provided the 
Veteran notice regarding the evidence and information needed 
to establish disability ratings and effective dates, as 
outlined in Dingess.  The Veteran was provided notice of the 
types of evidence and information that may corroborate a 
stressor for PTSD based on personal assault.  The Veteran was 
also provided specific information regarding the dental 
claim, and what types of disability received compensation.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2008 VCAA letter noted above was issued after the 
August 2005 rating decision on appeal. The RO cured the 
timing defect by providing complete VCAA notice together with 
re-adjudication of the claims, as demonstrated by the January 
2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains the 
service treatment records, and post-service medical records, 
to include VA treatment records.

The record reveals evidence that the Veteran applied for 
disability benefits from the Social Security Administration 
(SSA), but was denied this benefit.  The Board has carefully 
considered whether there is a duty to remand all claims in 
appellate status prior to adjudication in order to attempt to 
obtain records that were created pursuant to an SSA 
disability claim.  The Board is cognizant that VA normally 
has a duty to obtain these records.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2006); see also Tetro v. 
Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).  In this case, the record contains documents that 
the Veteran received informing him he did not have enough 
credits of work in the right period of time to receive 
disability benefits.  Although there is a VA record that 
indicates that VA received a call from SSA in which an SSA 
employee stated they had received a call from the Veteran's 
family, this does not provide evidence of treatment or 
development of medical evidence for a claim by SSA.  The 
Board finds that there is no reasonably possibility that SSA 
created relevant medical records, as the claim would have 
been denied on a different eligibility requirement - 
specifically, that the Veteran did not have the necessary 
work credits.  Thus, the Board finds that there is no need to 
remand.

Regarding the providing of VA examinations and opinions, the 
instant decision denies the claims for connection for a 
chronic knee disability, ulcers, PTSD, a tooth disability, 
and an increased initial rating for hemorrhoids.  The Veteran 
was provided a November 2004 psychiatric examination.  This 
examination provided non-speculative, competent evidence 
regarding whether the Veteran has PTSD due to the asserted 
stressor.  Thus, there is no duty to provide another 
examination regarding the claim for PTSD/psychiatric 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the claim for an increased initial rating for 
hemorrhoids, the Veteran underwent a November 2004 VA 
examination.  In this examination, the examiner discussed the 
current symptomatology of the hemorrhoids.  The Veteran also 
underwent an April 2008 examination that evaluated the 
hemorrhoid disability.  The Board is cognizant that the 
representative has indicated that the April 2008 examination 
was inadequate as this examination was conducted by a nurse 
practitioner and not signed by a medical doctor after review, 
citing the review/signature requirement located in M21-1MR, 
Part III, Subpart IV, Chapter 3, Section D 18(a).  The Board 
has carefully considered this contention, but finds that a 
remand is not required.  The representative has not indicated 
that there were any inadequacies in the November 2004 VA 
general examination.  The Board finds that this examination 
was adequate to evaluate the symptoms of the hemorrhoids.  
The Veteran has not indicated an increase in severity since 
the November 2004 VA examination.  Therefore, there was 
already an adequate examination of record.  Thus, it is not 
required to further consider whether the April 2008 
examination was inadequate due to it not being signed and 
whether the provision of M21-1MR cited by the representative 
applies to adjudication by the Board.  There is no duty to 
provide another examiner regarding the current severity of 
the hemorrhoid disability.  See 38 C.F.R. §§ 3.326, 3.327.

Regarding the claims for a chronic knee disability, bleeding 
ulcers, and a tooth disability, there is no examination 
reports of record in which an examiner evaluates these 
disabilities and considers whether these disabilities are 
attributable to service.  Although the Veteran underwent the 
November 2004 VA general medical examination, the Veteran had 
a pending claim for nonservice-connected pension and the 
Board finds that this examination's main purpose was to 
assess the Veteran's current level of overall disability.  
The providing of this examination did not create a duty to 
provide more specific examinations with opinions.  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Regarding these three claims, the record contains an October 
1991 report of medical history and report of medical 
examination completed upon separation from service which 
reveal that the Veteran did not report current relevant 
disabilities or injuries in service.  There is record of the 
Veteran receiving dental treatment in service and indication 
that the Veteran had a "sensitive" tooth.  The Board is 
cognizant that in the report of medical examination the 
clinician noted a history of gastritis.  The clinician, 
however, did not provide current relevant diagnosis, to 
include a current dental disability or evidence of dental 
trauma or infections.

Although the examiner, in a November 2004 VA hand 
examination, noted that the Veteran had pain in the right 
knee in service, the Board finds that the Veteran's reported 
history at the time of separation from service is not most 
probative.  The Veteran marked a history of other medical 
problems, namely hearing loss and jaundice, but he marked a 
negative history regarding these three contended service-
connected disabilities.  There is no post-service evidence of 
treatment for the teeth or infections related to the 
teeth/mouth.  In these circumstances, the evidence does not 
establish that an event, injury, or disease occurred in 
service regarding the claims for a right knee disability and 
ulcers.  As the evidence does not establish in service 
occurrence, there is no duty to provide an examination 
regarding these claims.  As the record contains no post-
service dental treatment and there is no evidence of the 
claimed "tooth infections" in service, the Board finds that 
there is no duty to provide an examination regarding this 
claim.  That is, the Veteran's current lay statement 
regarding tooth infections is countered by him not indicating 
this particular tooth disability upon the time of separation 
from service.  The negative response at the time of 
separation was the more probative response.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims adjudicated upon the merits in this decision.  
Adjudication of these claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations:  General

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background:  
Service Connection for Chronic Right Knee and Ulcer 
Disabilities

The Veteran contends that he has chronic right knee and ulcer 
disabilities that are attributable to service.

Review of the service treatment records reveals that no 
disabilities were found upon the entrance examination and the 
Veteran did not report any previous disabilities upon the 
entrance report of medical history, completed in July 1987.  
A January 1991 service treatment records indicates that the 
Veteran sought treatment for epigastric pain.  The clinician 
found that the Veteran had "mid" epigastric pain, and that 
gastritis had to be ruled out.  In October 1991, prior to 
separation, the Veteran completed a report of medical 
history.  He did not provide a history of a knee or ulcer 
disability.  He specifically marked that he did not have a 
history of stomach, liver, or intestinal trouble, or 
"trick" or locked knee.  In the medical examination 
completed at this time, the clinical reported that the 
Veteran had a history of gastritis.  The lower extremities, 
abdomen, and viscera were normal on clinical evaluation.

In an April 2004 VA psychiatric treatment record, a clinician 
recorded that the Veteran stated that while in the Navy he 
injured his knees while painting.

The Veteran underwent a November 2004 VA hand examination.  
The examiner recorded that the Veteran had stopped working in 
construction due to back pain.  The examiner also indicated 
that the Veteran developed chronic pain in the right knee 
during service.  The examiner wrote that the Veteran stated 
that the right knee began in service.  The examiner wrote 
that diagnosis had only be requested for the hands.  The 
examiner, thus, did not address right knee diagnosis.  The 
examiner reviewed the claims file.  In the examination, the 
examiner did not make reference to previous treatment or 
findings of the knee.

The Veteran also underwent a November 2004 VA general medical 
examination.  The examiner reported that the Veteran stated 
that he had an ulcer.  The examiner reported, however, that 
there was no evidence of frank peptic ulceration.  The 
examiner wrote that the Veteran did have periodic cramping, 
epigastric pain, but no emesis.  The examiner also described 
that the Veteran had varying bowel habits.  No stomach or 
ulcer disability was diagnosed.

Additional VA treatment records document treatment for right 
knee pain.  In a March 2005 VA record, the Veteran was noted 
to have reported that his ulcers were better.  In the 
November 2004 VA psychiatric examination, under Axis III, the 
examiner reported that the Veteran had a history of ulcers.  
The examiner did not provide a basis for this finding.  

The Veteran's current problem list copied into the VA 
treatment records includes a medial meniscus tear, arthritis, 
and gastroesophageal reflux disease (GERD).  It is not 
indicated what joint or joints have arthritis.

Analysis:  
Service Connection for Chronic Right Knee and Ulcer 
Disabilities

The Veteran marked upon separation from service that he did 
not have a history of these disabilities.  There are no 
service treatment records that indicate a chronic related 
disability, although the separation examination indicated the 
history of gastritis.  As outlined, there is one treatment 
record that notes gastritis as a considered diagnosis.  The 
Board is also cognizant that at separation an X-ray revealed 
evidence of scoliosis.  

Regarding the right knee, there is post-service treatment 
records.  Although among the Veteran's problem list is 
arthritis, there is no indication that the arthritis is of 
the knee.  Records report history of in-service incurrence of 
knee pain.  As there is no service treatment records that 
document such pain, however, such history was necessarily 
obtained from the Veteran.  There is also post-service 
evidence that notes that the Veteran reported past ulcers.  
There is no confirmed post-service diagnosis of ulcers.  
Although there is post-service reference to GERD, the is no 
medical evidence of a link between a post-service relevant 
diagnosis and service.

After review of the evidence, the Board finds that the most 
probative evidence is that which was completed at the time of 
the service - the report of medical history.  The Veteran's 
current claims are based on claims that he experienced right 
knee pain, as well as a chronic ulcer disability during 
service.  The Veteran denied such a history at the time of 
discharge and has not indicated a reason to question his 
responses in this report.  The Veteran's current history 
counters this history and has been recorded by clinicians.  
The Board finds that these references do not outweigh the 
history completed at the time of discharge.  The evidence, 
therefore, does not establish that these disabilities began 
in service.  

The undersigned has fully considered the Veteran's 
contentions.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  In this case, the Board has 
considered the Veteran's lay testimony, but the preponderance 
of the evidence is against a finding of in-service 
occurrence.

The Board has noted the assertion of continuity of 
symptomatology.  However, we find the post-service assertion 
to be not credible.  Here, we are not presented with a mere 
absence of evidence of continuity.  At separation, the 
examination of the lower extremities was normal.  
Furthermore, he specifically denied a history of lameness, a 
trick or a locked knee.  We find his denial of pertinent 
pathology and the normal findings to be far more probative 
than his recent statements in support of the claim.  His 
reports of in-service symptoms when compared with post-
service reports also establish that he is an inconsistent 
historian.

For these reasons, the Board finds that service connection 
for a right knee disability, and ulcers in not warranted.  
That is, the Board finds that the preponderance of the 
evidence is against the claims.  Therefore, the benefit of 
the doubt doctrine is not applicable and the claim for 
service connection for a chronic right knee disability and 
ulcers must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Service Connection for PTSD

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(4).

Factual Background:  Service Connection for PTSD

The Veteran has claimed service connection for PTSD.  In his 
July 2004 claim, the Veteran wrote that he had PTSD due to a 
personal assault.

There is no evidence, and the Veteran has not reported, in-
service psychiatric treatment.  Review of the personnel 
records, however, reveals that the Veteran was found to have 
wrongfully driven a motor vehicle with a blood/alcohol 
content of 0.16.

In a June 2004 VA treatment record, a clinician wrote that 
the Veteran reported abuse as a child and in service.  The 
clinician wrote that the Veteran was able to tell her some 
information but found it difficult to talk.  The clinician 
provided a provisional diagnosis of PTSD.  Multiple 
additional VA records note PTSD and indicate treatment for 
PTSD based on childhood sexual abuse.  A vast majority of 
these records do not note in-service assault.

The Veteran underwent a November 2004 VA psychiatric 
examination.  The examiner indicated review of the claims 
file.  The examiner reported that the claims file was 
available for review.  The Veteran reported that he was 
sexually molested as a child.  The Veteran also reported that 
there was an incident in service with a shipmate, noting that 
the incident involved the Veteran being in his rack with the 
other serviceperson's hands beneath the rack.  The Veteran 
indicated the incident was brought before the captain in an 
"informal way."  The Veteran reported that he was 
"convinced to drop it."  He indicated that there were two 
other incidents with this shipmate, and that nothing was 
done.  The Veteran and the shipmate were told to disperse.  

The examiner reported that the Veteran began drinking alcohol 
at age 12 and extensively used various drugs from an early 
age.  The examiner found that the Veteran was cooperative and 
calm but rather guarded and evasive on some subjects in the 
interview, such as his abuse in childhood and the specific 
nature of the events in the Navy.  After reporting additional 
history and the findings of the mental status examination, 
the examiner diagnosed amphetamine dependence, alcohol 
dependence, and polysubstance abuse, all in remission.  The 
examiner also diagnosed a personality disorder.  

The examiner wrote that the Veteran described, in vague 
terms, some form of marginal sexual harassment by another 
enlisted man in the Navy but that it did not appear to have 
involved forced sexual contact and he could find no evidence 
in his Navy records that it was documented or led to 
treatment.

Analysis:  Service Connection for PTSD

The Board finds that service connection for PTSD is not 
warranted.  There is no evidence of in-service psychiatric 
treatment.  In fact, the psychiatric evaluation was normal at 
separation.  In addition, the Veteran has not raised the 
issue of whether another psychiatric diagnosis is 
attributable to service and the record does not otherwise 
indicate that another diagnosed psychiatric disability is 
attributable to service.  Psychiatric records indicate that 
the Veteran's diagnosis include drug and alcohol abuse and a 
personality disorder.  Service connection is not available 
for these disabilities.  See 38 C.F.R. §§ 3.301, 3.304.  
Based on these findings, the Board finds it unnecessary to 
further consider service connection for diagnoses other than 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Regarding service connection for PTSD, there are diagnoses of 
PTSD.  The vast majority of these diagnoses are based on 
childhood sexual abuse as the stressor.  There is no 
confirmed diagnoses of PTSD based on the contended in-service 
stressor.  In the only psychiatric evaluation that thoroughly 
considers whether the Veteran has PTSD due to service, the 
November 2004 VA psychiatric examination, the examiner did 
not diagnose PTSD.  The asserted in-service incident has 
never been fully described, with the Veteran not submitting a 
statement regarding the stressor or stressors.  Although 
cognizant that the Veteran was charged with driving while 
intoxicated during service, the record indicates that the 
Veteran's alcohol abuse began before service.  In these 
circumstances, the Board cannot find this evidence of 
behavior change that would corroborate a stressor.  See 
38 C.F.R. § 3.304(f)(4).

Thus, the Board finds that service connection is not 
warranted.  The main reason for denial is that that the 
preponderance of the evidence is against a finding that the 
Veteran has a PTSD diagnosis based on in-service personal 
assault.  In the November 2004 VA examination, the examiner 
specially considered the contended in-service stressor, but 
failed to diagnose PTSD.  The undersigned has fully 
considered the Veteran's contentions.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) has held that lay evidence is one type of evidence 
that must be considered and competent lay evidence can be 
sufficient in an of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence. See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
In this case, the medical psychiatric evidence is the most 
probative evidence of record regarding the question of 
whether the Veteran has PTSD due to an in-service stressor.  
See 38 C.F.R. § 4.125.  Thus, the preponderance of the 
evidence is against a finding that the Veteran has PTSD due 
to the contended in-service stressor.

After consideration of the opinions of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for PTSD, to 
include as due to personal assault, must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Tooth Disability

Under VA regulations, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  See 38 C.F.R. 
§ 3.381.  The rating schedule provides compensation, however, 
for disability related to jaw dysfunction or loss of bone.  
See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Factual Background:  Tooth Disability

In the July 2004 claim, the Veteran asserted that he had a 
"back tooth problem."  He wrote that he still had problems 
with "tooth infections etc."  The claims file contains his 
service dental records that show dental treatment, and an 
indication that the Veteran had a sensitive tooth.  There in 
also a record that not all dental treatment was completed 
prior to separation from service.  There is, however, no 
post-service dental records or notations of current teeth 
problems in the examinations and treatment records of file.

Analysis:  Tooth Disability

There is no post-service dental treatment records or medical 
reference to a tooth disability.  As indicated above, dental 
disabilities are only service-connected for compensation 
purposes in very limited circumstances.  In the January 2008 
VCAA notification letter, the RO informed the Veteran that 
his application had been sent to the local VA Medical Center 
(VAMC) to address his eligibility for dental treatment.  

The Veteran has not detailed the specifics of his contended 
current dental disability.  In these circumstances, as there 
is no dental treatment records and the Veteran has not 
provided detailed information regarding a current disability, 
the Board finds that the preponderance of the evidence is 
against a finding of a current dental disability.  As the 
evidence does not support a finding of a current disability, 
the Board finds that service connection is not warranted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (finding 
that in the absence of proof of a present disability, there 
can be no valid claim.).

After consideration of the evidence of record at the time of 
the Veteran's death, the Board finds that the preponderance 
of the evidence is against the claim.  Therefore, the benefit 
of the doubt doctrine is not applicable and the claim for 
service connection for a dental disability must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Rating for Hemorrhoids

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 7336, located in 38 C.F.R. § 4.114, provides 
ratings for internal or external hemorrhoids.  Mild or 
moderate hemorrhoids are rated as noncompensable (0 percent) 
disabling.  Large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, are rated 10 percent disabling.  Hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures, are rated 20 percent disabling.  See 38 C.F.R. § 
4.114. 

Factual Background:  Rating for Hemorrhoids

The Veteran contends that the hemorrhoid disability warrants 
a compensable rating.  The Veteran underwent a November 2004 
VA general medical examination.  The examiner wrote that the 
Veteran had hemorrhoids and he has had periodic bright red 
blood.  The examiner indicated that this appeared to be 
"drip-wise bleeding after firm bowel movements into the 
toilet water."  The Veteran reported that his internal 
hemorrhoids had protruded.  The examiner reported that the 
Veteran currently had only a small external hemorrhoid.  
Diagnosis was:  "Hemorrhoids, not currently problematic."  
In an addendum, the examiner wrote that the Veteran had 
undergone  colonoscopy to address the Veteran's concerns of 
rectal bleeding.  The examination was normal, with no 
evidence of active bleeding or inflammatory bowel process.  

The Veteran underwent an April 2008 VA examination.  The 
examiner reported that the Veteran had episodes of 
exacerbations of hemorrhoids both internal and external.  The 
examiner reported no current symptoms, to include fecal 
incontinence.  Treatment was reported as Preparation H.  The 
examiner did indicate that there was a history of bleeding.  
The examiner wrote that there was no effect on occupational 
functioning and daily activities.  After the physical 
examination, the examiner reported that there was no signs of 
anemia, and no fissures.  The was no thrombosed hemorrhoid or 
evidence of bleeding.  There was one internal hemorrhoid that 
was 0.5 centimeters and there was no pain with palpation.  
Diagnosis was hemorrhoids.

Analysis:  Rating for Hemorrhoids

The Board finds that a compensable rating for hemorrhoids is 
not warranted.  VA examinations of record report a history of 
recurrent bleeding, there is no evidence, however, of large, 
thrombotic, or irreducible hemorrhoids, or excessive 
redundant tissue.  The examiners also showed that the 
hemorrhoids were not presently bleeding and that there was no 
anemia or fissures.  That is, the medical evidence fails to 
show symptoms of a compensable hemorrhoid disability.  
Therefore, a schedular compensable rating is denied.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for an initial or staged compensable rating for 
hemorrhoids.  Thus, the benefit of the doubt doctrine is not 
applicable to this claim.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, neither the Veteran nor the 
evidence of record raises the issue of whether the disability 
effects employment.  The evidence of record indicates, 
instead, that this is no effect.  There is no evidence of 
hospitalizations for the hemorrhoids.  Therefore, there has 
been no showing by the Veteran that this disability causes 
marked interference with employment or necessitated any let 
alone frequent hospitalization beyond that contemplated by 
the rating schedule.  In the absence of requisite factors, 
the criteria for submission for consideration of an 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. 
App. 111 (2008).  As there is no indication of interference 
with employment, the record also does not raise the issue of 
whether the disability causes unemployability.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for a chronic right knee 
disability is denied.

Entitlement to service connection for bleeding ulcers is 
denied.

Entitlement to service connection for PTSD is denied, to 
include as due to personal assault.

Entitlement to service connection for a tooth disability is 
denied.

A compensable rating for hemorrhoids is denied.


REMAND

Additional development is required regarding the remaining 
claims in appellate status prior to adjudication on these 
claims upon the merits.  See 38 C.F.R. § 19.9.  The remaining 
claims in appellate status are service connection for 
bilateral hearing loss, a spinal disability, a heart 
disability, skin granulomas, and the initial rating for the 
left thumb disability.  Specifically, a remand is warranted 
to obtain additional VA examinations.

Regarding the claim for service connection for bilateral 
hearing loss, the Veteran underwent a March 2008 VA 
audiological examination.  The examiner provided a negative 
opinion regarding service connection, that in part, cited 
that hearing as recorded in the service examinations was 
normal and that there was no threshold shift during service.  
In the service separation report of medical examination, 
however, a clinician found that the Veteran had mild 
bilateral hearing loss.  In the March 2008 VA examination 
report, the examiner did not note or explain this finding.  A 
new examination is warranted.  The examiner should review the 
claims file, to include this evidence of in-service bilateral 
hearing loss.

Regarding the back disability, the Board is cognizant that 
the Veteran asserted that he had pain prior to service.  As 
there was no disability found upon entrance into service, 
however, he was presumed to have been in sound condition.  
See 38 C.F.R. § 3.304(b).  Although cognizant of the finding 
of scoliosis upon separation from service, there is no 
documentation of a current spine diagnosis or medical 
evidence that links current spine symptoms to service.  The 
Court has held that a symptom, such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub. nom. Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  Based on the 
evidence of scoliosis at the time of separation of service, 
the Board finds a remand of the claim is warranted to 
determine whether the Veteran presently has scoliosis and, if 
present, the etiology of the disability.

Also upon the separation report of medical examination, the 
Veteran was found to have an incomplete right bundle branch 
block.  The clinical evaluation of the heart was noted to be 
abnormal.  In the November 2004 VA general medical 
examination, the examiner wrote that the Veteran reported he 
was told that he "had a hole in the heart" when he was 
younger.  Under diagnosis, the examiner wrote that the 
Veteran had a "[h]istory of heart murmur and persistent 
incomplete right bundle branch block on EKG.  This is 
suggestive of a small septal defect which was present in 
youth and eventually closed spontaneously.  Currently his 
cardiac function is well compensated.  Condition not service-
connected."  A later dated entry into the Veteran's prior 
medical history lists the Veteran as having a right bundle 
branch block. The RO subsequently found that disability pre-
existed service and was not aggravated by service.  

As a heart disability was not identified upon entrance into 
service, the Veteran was presumed to have been in sound 
condition.  See 38 C.F.R. § 3.304(b).  The Board finds that a 
more through cardiac examination is warranted in which the 
examiner details whether the Veteran has a current heart 
disability, and thoroughly comments on the etiology of any 
present heart disability.  

Regarding service connection for skin granulomas, the Veteran 
underwent an April 2008 VA examination.  In the report, the 
examiner wrote that subjective complains included that the 
Veteran noted a rash on his hands and elbow area during 
service.  Under current symptoms, she also wrote that onset 
of a rash on low back was "on & off since 1989/90."  The 
Veteran was in service at this time.  Diagnosis was "rash - 
granuloma annulare."  In October 2008, the same examiner 
provided an opinion regarding service, after review of the 
claims file.  She wrote:  "After reviewing the veterans c-
file & noting he was seen in 1991 for a dermatitis on his 
elbow and comparing his present day skin condition 17 years 
later the medical evidence does not support his claim.  
Therefore it is less likely as not the same skin problem he 
had in service."  

After review of the examination, the Board finds that an 
additional opinion is required that is supported by adequate 
rationale.  The examiner, in the October 2008 opinion, did 
not explain the difference between the "present day" and 
service skin disabilities, especially in light of commenting 
in the April 2008 report that the skin disability had been 
"on & off" since the time of service.

Regarding an increased rating for a left thumb disability, in 
the April 2008 VA examination report, the examiner wrote that 
the disability had no effect on occupational function and on 
activities of daily living.  During a flare-up, however, the 
examiner wrote that the Veteran reported that he was unable 
to use his thumbs or hand.  The examiner did not explain this 
discrepancy, to include whether there was a gap between 
objective findings and the Veteran's reported symptomatology.  
The Board finds that an additional examination is warranted 
to evaluate the severity of the disability, to include any 
documentation of loss of use.  See 38 C.F.R. § 4.63.

Lastly, copies of any outstanding records of treatment, VA 
and non-VA, received by the Veteran for the disabilities 
remaining on appeal should be obtained and made part of the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Copies of any outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the disabilities remaining on 
appeal should be obtained and made part 
of the claims file.

2.  The Veteran should be scheduled for 
a VA audiological examination.  The 
claims file should be sent to the 
examiner.  The examiner is informed that 
any reading during service that was 
above 20 Hertz is abnormal, although not 
necessarily indicating a disability.

After a review of the relevant evidence 
in the claims file, to include the 
service treatment record evidence of 
bilateral hearing loss, the audiological 
examination and any other tests that are 
deemed necessary, the examiner should 
then provide an opinion regarding the 
following:

Following the review of the relevant 
evidence in the claims file, the 
examiner is asked to opine whether it is 
it at least as likely as not (50 percent 
or greater probability) that any current 
hearing loss began during service or is 
causally linked to any incident of 
active duty, to include exposure to 
excessive noise/acoustic trauma.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate and provide the reason that an 
opinion would be speculative.

3.  The Veteran should be scheduled for 
a VA orthopedic examination of the 
spine.  Any current pathology should be 
identified.  The presence of scoliosis 
should be ruled in or out.  If present, 
the cause of the scoliosis should be 
established.

4.  The Veteran should be scheduled for 
a VA cardiology examination to determine 
the nature, etiology, or approximate 
onset date and extent of any heart 
disability that is present.  The 
examination should be conducted by a 
cardiologist, if available.  The claims 
file should be sent to the examiner.  

Following the review of the relevant 
evidence in the claims file, the 
examiner is asked to opine whether it is 
at least as likely as not that any heart 
disability that is currently present 
began during service or is linked to any 
incident of or finding recorded during 
service.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of additional 
limitation of motion; less likely weighs 
against such a finding.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate and provide the reason that an 
opinion would be speculative.

5.  The Veteran should be scheduled for 
a VA dermatological examination to 
determine the nature, etiology, or 
approximate onset date and extent of any 
skin disease that is present.  The 
claims file should be sent to the 
examiner.  

Following the review of the relevant 
evidence in the claims file, the 
examiner is asked to opine whether it is 
at least as likely as not that any skin 
disease that is currently present began 
during service or is linked to any 
incident of or finding recorded during 
service, to include skin findings 
recorded in the service medical records.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate and provide the reason that an 
opinion would be speculative.

6.  The Veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining the current severity of 
his service-connected left thumb 
disability.  The claims file should be 
sent to the examiner.  

The examination should describe any 
functional impairment as a result of left 
thumb, to include commenting on the 
retained ability to use the hand.  The 
examiner should complete a range of 
motion study for the left thumb/hand and 
note any limitation of motion.  The 
examiner should state whether it is at 
least as likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of the left 
thumb/hand due to the service-connected 
disability as the result of pain or 
flare-ups of pain supported by adequate 
objective findings, or additional loss of 
motion due to weakness on movement, 
excess fatigability, incoordination, or 
any other relevant symptom or sign that 
is attributable to the service-connected 
disability.

Any additional limitation of motion in 
any of the ranges of motion should be 
expressed in degrees.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of additional 
limitation of motion; less likely weighs 
against such a finding.

7.  Thereafter, the Veteran's claims 
remaining in appellate status must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of these matters by the actions herein requested.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


